OPINION — AG — ** OFFICE SPACE — LEASE — REPAIR — RENOVATION ** THE OFFICE SPACE NOT OCCUPIED BY THE DIRECTOR OF THE TEXTBOOK DIVISION OF THE STATE BOARD OF EDUCATION HAS BEEN FOUND TO BE INADEQUATE IN CARRYING OUT THE PROVISIONS OF 70 Ohio St. 16-1 [70-16-1] AND IT IS NECESSARY TO REPAIR AND RECONDITION SOME ADDITIONAL SPACE IN THE STATE CAPITOL. THE TEXTBOOK DIVISION HAS ENOUGH MONEY AVAILABLE TO PAY FOR ALL OR PART OF THE COST OF PREPARING THE ADDITIONAL SPACE FOR ITS NEEDS, THE REMAINDER TO BE PAID FROM THE APPROPRIATION FOR THE OPERATION OF THE STATE BOARD OF EDUCATION. CAN WE USED THIS APPROPRIATION FOR THIS PURPOSE ? — AFFIRMATIVE (CONSTRUCT, REMODEL OFFICE SPACE, STATE AGENCY) CITE: 70 Ohio St. 16-12 [70-16-12], 70 Ohio St. 16-1 [70-16-1] (J. H. JOHNSON)